Not For Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit

No. 03-2344

                       FRANCIS BERMUDEZ-VAZQUEZ,
                         Plaintiff, Appellant,

                                       v.

              CENTENNIAL OF PUERTO RICO WIRELESS CORP.,
                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF PUERTO RICO

      [Hon. Jaime Pieras, Jr., Senior U.S. District Judge]


                                    Before

                          Selya, Circuit Judge,
                      Cyr, Senior Circuit Judge,
                       and Lipez, Circuit Judge.


     Erick Morales for appellant.
     José Fco. Benitez-Mier, with whom Eileen M. García-Wirshing
and O'Neill & Borges were on brief, for appellee.



                                May 17, 2004
            Per Curiam.   In this employment discrimination case the

plaintiff,    a   black   man   who   formerly   worked   as   a   sales

representative and team leader for the defendant (a provider of

broad-band and wireless communications services), charges a failure

to promote him based on his race in violation of, inter alia, 42

U.S.C. §§ 1981, 2000e(2)(a)(1), and various provisions of Puerto

Rico law.     After pretrial discovery had run its course, the

defendant moved for summary judgment.     See Fed. R. Civ. P. 56.   The

district court rejected the plaintiff's vigorous opposition, wrote

a well-reasoned opinion, and granted the motion.      Bermudez-Vazquez

v. Centennial de P.R., 278 F. Supp. 2d 174, 185 (D.P.R. 2003).      The

plaintiff now appeals.

            Our case law teaches "that when a trial court accurately

sizes up a case, applies the law faultlessly to the discerned

facts, decides the matter, and articulates a convincing rationale

for the decision, there is no need for a reviewing court to wax

longiloquent."    Vargas-Ruiz v. Golden Arch Dev., Inc., ___ F.3d

___, ___ (1st Cir. 2004) [No. 03-2225, slip op. at 2].         Time and

time again, we have followed this admonition in appropriate cases.

See, e.g., Cruz-Ramos v. P.R. Sun Oil Co., 202 F.3d 381, 383 (1st

Cir. 2000); Lawton v. State Mut. Life Assur. Co., 101 F.3d 218, 220

(1st Cir. 1996); Ayala v. Union de Tronquistas, Local 901, 74 F.3d

344, 345 (1st Cir. 1996); Holders Capital Corp. v. Cal. Union Ins.

Co. (In re San Juan Dupont Plaza Hotel Fire Litig.), 989 F.2d 36,


                                  -2-
38 (1st Cir. 1993).          The case at hand fits neatly within these

doctrinal confines.           Hence, we affirm the judgment below for

substantially       the    reasons    elucidated      in       the    district      court's

thoughtful rescript.

            We add only a brief comment relative to the appellant's

most bruited argument on appeal.                He complains with particular

vehemence that Centennial passed him over for promotion to a

management    position      left     vacant    by   the    firing       of    his      former

supervisor, Wilfredo Lugo.            In justifying the decision to choose

someone else for the post, Centennial explains that Lugo and the

appellant had an acrimonious relationship in which the appellant

acquitted himself poorly.            From Centennial's point of view, this

militated against promoting the appellant to fill the vacancy not

only   because      it    demonstrated    a    lack       of    fitness      for       senior

management responsibility, but also because it would have sent an

infelicitous signal to other employees.

             The    appellant      decries     this   explanation            as    a    sham,

pointing to his generally favorable performance reviews and the

fact that Centennial cashiered Lugo, not him.                        If Centennial were

genuinely    dissatisfied       with    his    conduct         and     concerned        about

exacerbating a division within the sales force, the appellant

suggests, the logical response would have been to discharge him.

On   this   view,    his    retention    undermines        Centennial's           facially

nondiscriminatory reason for refusing to promote him to fill Lugo's


                                         -3-
shoes.      Consequently,   he   has   met   his   third-stage   burden   of

producing sufficient evidence that his employer's stated rationale

was pretextual with respect to this promotion decision.           See Texas

Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 256 (1981).

            The appellant's thesis is unavailing. For one thing, the

argument was not made in the district court.            It is, therefore,

reviewable here only for plain error.         See, e.g., Teamsters Union

v. Superline Transp. Co., 953 F.2d 17, 21 (1st Cir. 1992) ("If any

principle is settled in this circuit, it is that, absent the most

extraordinary circumstances, legal theories not raised squarely in

the lower court cannot be broached for the first time on appeal.").

There is nothing sufficiently compelling about this case to warrant

retreat from so prudential a rule.

            In all events, the differential treatment of Lugo and the

appellant in no way signifies that Centennial's explanation is a

sham.    The appellant conveniently overlooks that Centennial's

decision to terminate Lugo was, according to the record, a product

of other, unrelated misbehavior.         Moreover, Lugo outranked the

appellant,    and   Centennial's   policy    of    holding   higher-echelon

managers to a more exacting level of culpability is entirely

rational.    Even if one might debate the wisdom of such a policy,

the appellant has adduced no evidence to call its existence into

question.




                                   -4-
              Having rebuffed this challenge, we are left with a

classic dispute over competing qualifications.              When an employer

promotes one person over another based on its assessment of their

comparative qualifications, the question is not which applicant was

better qualified, but, rather, whether the employer's avowed reason

for the decision was pretextual.           Rathbun v. AutoZone, Inc., 361

F.3d 62, 74 (1st Cir. 2004).        "Qualifications are notoriously hard

to judge and, in a disparate treatment case, more must be shown

than that the employer made an unwise personnel decision . . . ."

Id.; see also Mesnick v. Gen. Elec. Co., 950 F.2d 816, 825 (1st

Cir. 1991) ("Courts may not sit as super personnel departments,

assessing the merits — or even the rationality — of employers'

nondiscriminatory business decisions.").

              In this case, the employer offered a plausible account of

its deliberations:      it studied the appellant's qualifications in

light of the Lugo debacle and decided that sufficient doubt existed

about   his    management     capabilities    that   it   should   bestow   the

position on another (less controversial) applicant. There has been

no   showing    that   this    decision,     right   or   wrong,   was   either

pretextual or undertaken in bad faith.

              We need go no further.       Having perused the record with

care, we, like the district court, find no significantly probative

evidence sufficient to create a trialworthy dispute as to pretext

(and, thus, as to the ultimate issue of discrimination).                    The


                                     -5-
defendant was, as the district court ruled, entitled to judgment as

a matter of law.



Affirmed.




                               -6-